DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/605485, filed on 10/15/2019. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Thus, the current benefit accords to the PCT application with filing date 01/15/2018.
Examiner’s Note
 	The current claim language of claims 1 and 13 is broad. Examiner provides two art rejections (102(a)(2) and 103) to show the claims can be broadly rejected in the 102(a)(2) rejection as anticipated by Kim et al. (US 2019/0289570 A1).

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 	Claim limitation(s) a recognition unit and a controller of claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder unit coupled with functional language configured to without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Regarding claim 1, there is sufficient physical structure and algorithm for controller and recognition unit. Fig. 1 and [0051] disclose a terminal apparatus comprising a recognition unit 110 and controller 120. The recognition unit 110 recognizes generation of uplink data and the controller 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0289570 A1).

Regarding claim 1, Kim discloses A terminal apparatus comprising (Fig. 1H, [0131]: UE):
a recognition unit (Fig. 1H, [0132]: controller 1 h-40) configured to recognize generation of uplink data in a specific state in which a radio section connection is released and a connection between a core network and a base station for the terminal apparatus is configured (Fig. 1E, [0123]: UE is in inactive state (=”specific state in which a radio section connection is released and a connection between a core network and a base station for the terminal apparatus is configured” as per applicant’s definition in [0041]) with gNB (step 1e-10) and uplink data is generated in the inactive state (step 1e-15)); and
a controller (Fig. 1H, [0132]: RF processor 1 h-10) configured to transmit a specific message related to configuration of the radio section connection to the base station when the generation of the uplink data is recognized, and transmit the uplink data together with the specific message when the specific message is transmitted (Fig. 1E, [0123]: UE prepares to perform uplink transmission and prepares to transmit an ICST request message or a resume request message (=”specific message related to configuration of the radio section connection” as per applicant’s .

Regarding claim 13, Kim discloses A method of transmitting uplink data by a terminal apparatus, the method comprising:
recognizing generation of uplink data in a specific state in which a radio section connection is released and a connection between a core network and a base station for the terminal apparatus is configured (Fig. 1E, [0123]: UE is in inactive state (=”specific state in which a radio section connection is released and a connection between a core network and a base station for the terminal apparatus is configured” as per applicant’s definition in [0041]) with gNB (step 1e-10) and uplink data is generated in the inactive state (step 1e-15)); and
transmitting a specific message related to configuration of the radio section connection to the base station when the generation of the uplink data is recognized, and transmitting the uplink data together with the specific message when the specific message is transmitted (Fig. 1E, [0123]: UE prepares to perform uplink transmission and prepares to transmit an ICST request message or a resume request message (=”specific message related to configuration of the radio section connection” as per applicant’s definition in [0021]) together with the data in a MAC PDU (step 1e-20) and transmits the MAC PDU to the gNB (step 1e-25)).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-4, 6-7, 11-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0349813 A1) in view of Futaki et al. (US 2020/0163148 A1).

Regarding claim 1, Kim discloses A terminal apparatus comprising (Fig. 9: UE 9):
a recognition unit (Fig. 9: processor 901) configured to recognize generation of uplink data in a specific state in which a radio section connection is released and a connection between a core network and a base station for the terminal apparatus is configured (Fig. 5, [0085]-[0086]: while UE is in RRC inactive state (=specific state) after receiving RRC connection release message and base station and core network are in connected state and if UL data is generated, UE decides to transmit UL data (steps S502, S506, S512, S514)); and
a controller (Fig. 9: transceiver 903) configured to transmit a specific message to the base station when the generation of the uplink data is recognized, and transmit the uplink data together with the specific message when the specific message is transmitted (Fig. 5, [0087]: UE transmits UL data through RACH procedure comprising of 2 or 4 main steps (=specific message) to the base station after UL data is generated and UE decided to transmit UL data (steps S514, S516)).
Kim does not explicitly teach the RACH procedure comprising of 2 or 4 main steps is related to configuration of the radio section connection.
However, Futaki discloses a RACH procedure comprising of 4 main steps is related to configuration of the radio section connection (Fig. 5, [0065]: when in RRC inactive state, the UE RRC Connection Resume Request (=specific message) of the random access procedure to the gNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting UL data in a RACH procedure comprising of 4 main steps, as taught by Kim, to specifically send the UL data in the RRC Connection Resume Request, as taught by Futaki.
Doing so allows the UE to transmit UL data without fully entering the RRC connected state or allows the UE to transmit UL data before entering the RRC connected state (Futaki: [0020]).

Regarding claim 13, Kim discloses A method of transmitting uplink data by a terminal apparatus, the method comprising:
recognizing generation of uplink data in a specific state in which a radio section connection is released and a connection between a core network and a base station for the terminal apparatus is configured (Fig. 5, [0085]-[0086]: while UE is in RRC inactive state (=specific state) after receiving RRC connection release message and base station and core network are in connected state and if UL data is generated, UE decides to transmit UL data (steps S502, S506, S512, S514)); and
transmitting a specific message to the base station when the generation of the uplink data is recognized, and transmitting the uplink data together with the specific message when the specific message is transmitted (Fig. 5, [0087]: UE transmits UL data through RACH procedure comprising of 2 or 4 main steps (=specific message) to the base station after UL data is generated and UE decided to transmit UL data (steps S514, S516)).
Kim does not explicitly teach the RACH procedure comprising of 2 or 4 main steps is related to configuration of the radio section connection.
related to configuration of the radio section connection (Fig. 5, [0065]: when in RRC inactive state, the UE transmits UL data simultaneously with RRC Connection Resume Request (=specific message) of the random access procedure to the gNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting UL data in a RACH procedure comprising of 4 main steps, as taught by Kim, to specifically send the UL data in the RRC Connection Resume Request, as taught by Futaki.
Doing so allows the UE to transmit UL data without fully entering the RRC connected state or allows the UE to transmit UL data before entering the RRC connected state (Futaki: [0020]).

Regarding claims 2 and 14, Kim in view of Futaki discloses all features of claims 1 and 13 as outlined above. 
Kim further discloses wherein the controller transmits the uplink data with the specific message, only when the uplink data is a preset specific state transmission type (Fig. 5, [0087]: UE transmits UL data through RACH procedure comprising of 2 or 4 main steps (=specific message) in RRC inactive state, where the UL data is small size (step S516). [0077]: only small UL data can be transmitted in RRC inactive state (=”preset specific state transmission type” as per applicant’s definition in [0060]-[0061])).

Regarding claims 6 and 16, Kim in view of Futaki discloses all features of claims 2 and 14 as outlined above. 
Kim further discloses wherein the controller switches the specific state to a connection configuration state in which the radio section connection with the base station is configured and transmits the uplink data through the radio section connection, when the uplink data is not the specific state transmission type ([0077]: UE in RRC inactive state transitions to RRC connected state when the to-be-transmitted uplink data has a big size and is not a small UL data that is allowed to be transmitted in RRC inactive state (=preset specific state transmission type). [0088]: UE has transmitted the big size UL data).

Regarding claim 3, Kim in view of Futaki discloses all features of claim 2 as outlined above. 
Kim further discloses wherein the uplink data is the specific state transmission type, when a size of the uplink data is equal to or smaller than a predefined threshold size ([0087]: the UL data transmitted in RRC inactive state is a small size UL data. [0009], [0110]: the size of the UL data is smaller than a preset value).

Regarding claim 4, Kim in view of Futaki discloses all features of claim 1 as outlined above. 
Kim further discloses wherein the controller transmits at least one information of state information indicating that the terminal apparatus is in the specific state and channel state information measured by the terminal apparatus when the specific message and the uplink data is transmitted, thereby the base station being able to use the information to allocate uplink resource to the terminal apparatus ([0087]: UE transmits a UE ID to indicate the UE is in RRC inactive state. [0088]: base station confirms effectiveness based on the UE ID and determines whether the UE needs to enter RRC connected state. [0093]: the base station controls flow according to RRC state of the UE and manages resources for the UE).

Regarding claim 7, Kim in view of Futaki discloses all features of claim 1 as outlined above. 
wherein the controller identifies transmission success of the uplink data transmitted together with the specific message and maintains the specific state, when a response message including information defined to maintain the specific state is received in response to the specific message (Fig. 5, [0092]: UE receives ACK (step S526) after sending the UL data (step S516) through RACH procedure comprising of 2 or 4 main steps (=specific message) (step S516) and maintains the RRC inactive state based on the ACK response that includes an RRC state indicator).

Regarding claim 12, Kim in view of Futaki discloses all features of claim 7 as outlined above. 
Kim further discloses wherein the response message is a message (RRC connection reconfiguration) for reconfiguring the radio section connection between the base station and the terminal apparatus (Fig. 5, [0092]: the ACK response includes an RRC state indicator to trigger RRC state transition to RRC connected state).

Regarding claim 11, Kim in view of Futaki discloses all features of claim 1 as outlined above. 
Kim does not disclose, but Futaki further discloses wherein the specific message is a message (RRC connection request) transmitted by the terminal apparatus to make a request for the radio section connection to the base station (Fig. 5: RRC Connection resume request is transmitted by the UE to the gNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting UL data in a RACH procedure comprising of 4 main steps, as taught by Kim, to specifically send the UL data in the RRC Connection Resume Request, as taught by Futaki.
Doing so allows the UE to transmit UL data without fully entering the RRC connected state or allows the UE to transmit UL data before entering the RRC connected state (Futaki: [0020]).

	Claim(s) 5, 8-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0349813 A1) in view of Futaki et al. (US 2020/0163148 A1) and Takahashi et al. (US 2020/0022214 A1).

Regarding claims 5 and 15, Kim in view of Futaki discloses all features of claims 1 and 13 as outlined above. 
Kim in view of Futaki does not disclose, but Takahashi discloses wherein the controller switches the specific state to a connection configuration state in which the radio section connection with the base station is configured and transmits the uplink data through the radio section connection, when transmission failure of the uplink data is identified (Fig. 19, [0160]-[0161]: UE in RRC inactive state (=specific state) fails to transmit UL data and is instructed by base station to transition to RRC connected state to transmit UL data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting UL data, as taught by Kim, to transition from RRC inactive state to RRC connected state to retransmit the UL data when the UL data failed to be transmitted in the RRC inactive state, as taught by Takahashi.
Doing so allows the user equipment to retransmit the previously failed UL data transmission with the help of the base station indicating the transition to RRC connected state (Takahashi: [0159]-[0161]).

Regarding claim 9, Kim in view of Futaki and Takahashi discloses all features of claim 5 as outlined above. 
wherein the controller inserts predefined state switching request identification information into the specific message related to configuration of the radio section connection and transmits the specific message to the base station in order to switch the specific state to the connection configuration state (Fig. 5, [0065]: when in RRC inactive state, the UE transmits UL data simultaneously with RRC Connection Resume Request (=specific message) of the random access procedure to the gNB. [0017]: the RRC Resume Request message requests a transition from RRC inactive state to RRC connected state (=predefined state switching request identification information)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting UL data in a RACH procedure comprising of 4 main steps, as taught by Kim, to specifically send the UL data in the RRC Connection Resume Request that requests a transition from RRC inactive state to RRC connected state, as taught by Futaki.
Doing so allows the UE to transmit UL data without fully entering the RRC connected state or allows the UE to transmit UL data before entering the RRC connected state (Futaki: [0020]) and allows the UE to request to enter RRC connected to transmit and receive data using dedicated radio bearers (Futaki: [0017]).

Regarding claim 10, Kim in view of Futaki discloses all features of claim 9 as outlined above. 
Kim does not disclose, but Futaki further discloses wherein the controller receives a response message including information defined to switch the specific state to the connection configuration state in which the radio section connection with the base station is configured in response to the specific message, and configures the radio section connection with the base station based on information within the response message ([0017]: UE receives RRC resume message (=response RRC Connection Resume request (=specific message), wherein the RRC resume message moves the UE to the RRC connected state. The UE enters RRC connected state in response to the instruction from the gNB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE, as taught by Kim, to receive RRC resume message and enter RRC connected state in response to the UE transmitting the RRC Resume Request message, as taught by Futaki.
Doing so allows the UE to transmit and receive data using dedicated radio bearers (Futaki: [0017]).

Regarding claim 8, Kim in view of Futaki discloses all features of claim 1 as outlined above. 
Kim in view of Futaki, but Takahashi discloses wherein the controller identifies transmission failure of the uplink data transmitted together with the specific message, when a response message to the specific message for a preset time is not received or transmission failure is received (Fig. 19, [0160]-[0161]: when a UE in RRC inactive state fails to transmit UL data, a base station may detect the failure in contention-based UL data transmission and instruct the UE to transition to RRC connected state (=a response message to transmission failure is received) to transmit UL data. [0154]-[0156]: contention-based UL data transmission includes the UE transmitting random access preamble with UL data. The UE may receive a NACK for UL data from the base station and retransmit the UL data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE when transmitting UL data, as taught by Kim, to receive a NACK for the UL data from the base station and retransmit the UL data, as taught by Takahashi.
.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478